Guadalupe County
                                                                Groundwater Conservation




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 14, 2015

                                   No. 04-15-00433-CV

TEXAS COMMISSION ON ENVIRONMENTAL QUALITY & Post Oak Clean Green, Inc.,
                           Appellants

                                             v.

      GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                            Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0863-CV
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
       The Appellants Joint Motion for Extension of Time to File Briefs is GRANTED. Time is
extended to September 17, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court